     Case 2:13-cv-02494-JAM-DB Document 119 Filed 06/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    H. DYMITRI HARASZEWSKI,                            No. 2:13-cv-2494 JAM DB P
12                       Plaintiff,
13            v.                                         ORDER
14    KNIPP, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Defendants have filed a motion to extend the deadline for filing dispositive motions. Good

19   cause appearing, defendants’ motion will be granted. The court notes that plaintiff has two

20   pending motions: a motion to amend the third amended complaint and a motion to compel.

21   Defendants have filed oppositions to both motions. In a document filed on May 11, 2020,

22   plaintiff informed the court that he intends to file replies to those oppositions. The court

23   considers plaintiff’s filing to be a request for an extension of time to file those reply briefs. Good

24   cause appearing, that request will be granted as well.

25          Accordingly, IT IS HEREBY ORDERED as follows:

26          1. Defendants have withdrawn their April 24, 2020 motion to modify the scheduling

27   order, therefore that motion (ECF No. 114) shall be stricken from the record.

28   ////
                                                        1
     Case 2:13-cv-02494-JAM-DB Document 119 Filed 06/19/20 Page 2 of 2

 1            2. Defendants’ May 27, 2020 motion to modify the scheduling order (ECF No. 118) is

 2   granted. Pretrial motions shall be filed by June 29, 2020.

 3            3. No later than July 15, 2020, plaintiff shall file any reply briefs to defendants’

 4   oppositions to plaintiff’s motion to amend and motion to compel.

 5
     Dated: June 19, 2020
 6

 7

 8

 9

10

11

12

13
     DLB:9
14   DB/prisoner-civil rights/hara2494.dso eot3

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
